

117 SRES 363 ATS: Designating September 2021 as “School Bus Safety Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 363IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Fischer (for herself and Mr. Peters) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2021 as School Bus Safety Month.Whereas, in an average year, on every school day in the United States, approximately 500,000 public and private school buses carry more than 26,000,000 K–12 students to and from school;Whereas school buses comprise the largest mass transportation fleet in the United States;Whereas, in an average year, 48 percent of all K–12 students ride a school bus for each of the 180 school days in a year, and school bus operators drive school buses a total of nearly 4,400,000,000 miles;Whereas the Child Safety Network (referred to in this preamble as the CSN), which is celebrating 32 years of public service in the United States, supports the CSN Safe Bus campaign, which is designed to provide the school bus industry with driver training, the latest technology, and free safety and security resources;Whereas the designation of School Bus Safety Month will allow broadcast and digital media and social networking industries to commit to disseminating public service announcements that are produced to—(1)provide free resources designed to safeguard children;(2)recognize school bus operators and professionals; and(3)encourage the driving public to engage in safer driving behavior near school buses when students board and disembark from school buses;Whereas key leaders who deserve recognition during School Bus Safety Month and beyond have—(1)provided security awareness training materials to more than 14,000 public and private schools;(2)trained more than 116,800 school bus operators; and(3)provided more than 163,120 counterterrorism guides to individuals who are key to providing both safety and security for children in the United States; andWhereas School Bus Safety Month offers the Senate and the people of the United States an opportunity to recognize and thank the school bus operators and the professionals focused on school bus safety and security in the United States: Now, therefore, be it That the Senate designates September 2021 as School Bus Safety Month. 